            Case 1:18-cv-02817-PJM Document 36 Filed 05/31/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                      (Greenbelt)

KENNETH FITCH, et al.,                          *

                        Plaintiffs,             *
v.                                                      Case No.: 1:18-cv-02817-PJM
                                                *

STATE OF MARYLAND, et al.,                      *

                        Defendant,              *

*       *       *       *     *    *     *    *    *    *    *                          *
                            PLAINTIFFS’ MOTION TO CERTIFY CLASS
        NOW COMES Plaintiffs by and through their undersigned legal counsel, on their own behalf

and on behalf of all others similarly situated, hereby move this Court to certify this matter as a class

action. In support of this motion, Plaintiffs contemporaneously serves with this motion their

Memorandum of Law in Support of the Motion to Certify Class together with supporting

documentation.

                                                Respectfully,

                                                /s/ Deborah Hill___________________
                                                Deborah A. Holloway Hill (Bar #28384)
                                                102 W. Pennsylvania Avenue, Suite 102
                                                Towson, MD 21204
                                                O: (410) 428-7278
                                                F: (866) 499-6906
                                                DAHHLaw@outlook.com
